Citation Nr: 1606133	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Waco, Texas, certified this case to the Board on appeal.  

Although the issues on appeal were characterized by the RO as separate claims of entitlement to service connection for depression, anxiety, and posttraumatic stress disorder (PTSD), in light of the Veteran's assertions and the evidence of record, the Board has recharacterized these issues more broadly as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In a September 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In July 2015, the RO notified the Veteran that his hearing was scheduled for August 2015.  That hearing notice was returned as undeliverable, and the Veteran failed to report.  The Board sought clarification from the Veteran's representative and that representative specified in February 2016 that the Board should proceed with review of the appeal.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Initially, the Board notes that the Veteran submitted private treatment records from the North Texas State Hospital in January 2014.  Those records reference aftercare appointments through the Pecan Valley MHMR.  The Veteran similarly reported treatment through Pecan Valley MHMR in a May 2014 statement and emergent treatment at Comanche Hospital in June 2013 or July 2013 at the July 2014 VA examination.  Therefore, the AOJ should attempt to obtain those treatment records.

In addition, the Veteran's June 1994 report of medical history at his separation from service indicates that he had received mental hygiene treatment while in service.  The Veteran's report of medical history at separation also includes reference to treatment at Plainview MHMR.  Therefore, the AOJ should also attempt to obtain any in-service mental health records that may be available.

Moreover, the Veteran has described his stressors and requested that VA obtain the police blotter and Army Criminal Investigation Command (CID) reports in an attempt to verify them.  

The Board further notes that the Veteran was afforded a VA examination in July 2014 at which time the examiner diagnosed him with an unspecified depressive disorder, alcohol use disorder, and personality disorder traits.  The examiner noted the Veteran's stressors and considered them consistent with criterion A for PTSD, but did not consider the Veteran's symptoms following these stressors to fulfill the remaining criteria.  The examiner instead offered an opinion relating the diagnosis for depressive disorder to the Veteran's post-service life stressors and described his personality disorder traits as characterological in nature.  However, a large part of this rationale relied on the lack of mental health treatment in service or the years following service.  However, as stated above, it appears that the Veteran did receive treatment in service.  Therefore, on remand, the AOJ should obtain an additional medical opinion.

Regarding the claim for service connection for sleep apnea, the Veteran has asserted that his problems breathing while he sleeps are related to his in-service pneumonia.  To support this contention, he submitted a study linking pneumonia and sleep apnea with his October 2010 claim.  In light of the Veteran's service treatment records showing hospitalization for pneumonia in May 1993 and the VA treatment records reviewing a June 2006 private sleep study showing current a diagnosis for sleep apnea, the Board finds that a VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Records Personnel Center (NPRC), the Records Management Center (RMC), or any other appropriate entity to request records of all mental health treatment and evaluations that the Veteran received during his period of service from July 1992 to August 1994, including any in treatment at Plainview MHMR.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for in-service treatment at Plainview MHMR, June 2013 or July 2013 treatment at Comanche Hospital Emergency Room, and treatment since his January 2014 hospitalization at Pecan Valley MHMR.  

The AOJ should also secure any outstanding VA treatment records.  This request should specifically include records from the North Texas Healthcare System (including the Fort Worth CBOC) for treatment since January 2015, the Oklahoma City VAMC (including the Lawton/Ft. Sill OPC) for treatment since September 2014, and the Fayetteville VAMC for treatment since May 2007.  

3.  The AOJ should then take all appropriate steps to verify the Veteran's claimed stressor, to include contacting the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request the blotter and CID reports related to his stressors.  In this regard, the Veteran has described being a first responder to a suicide in the summer of 1993 and a miscarriage in 1993 at Fort Hood as a military policeman.  

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the July 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any psychiatric disorder that may be present.  

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

In rendering these opinions, the examiner should discuss any service records for mental health treatment, service records relating to his stressors, and the private treatment records recovered on remand.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  The AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has sleep apnea that is causally or etiologically related to his military service, to include any symptomatology or exposures therein.  

In providing this opinion, the examiner should discuss the service treatment records showing May 1993 hospitalization for pneumonia and the research the Veteran filed with his October 2010 claim suggesting a link between pneumonia and sleep apnea.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

